REASONS FOR ALLOWANCE

1.	The following is an examiner's statement of reasons for allowance: 
Claims 1-30 are allowed over the prior art of record ,  Alexander (Pub No : US 2018/0152736 A1) and  Vendrow (Patent No : US 9,237,307 B1).
The prior art of record does not disclose limitations of “transmitting a second set of content data from the first peripheral device to a conference hub via a first communication link based on determining the content data from the first peripheral device has a higher quality than the content data from the second peripheral device, wherein the first set of content data generated by the first peripheral device is a set of reduced quality content data relative to the second set of content data transmitted from the first peripheral device.” as recited in Applicant's claims 1-30. 
Claims 1-30  of the instant application are allowed over said prior art of record.

2.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIA KHURSHID whose telephone number is (571)272-5942.  The examiner can normally be reached on Monday-Friday 8:45 AM - 5:15 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Z. K./
Examiner, Art Unit 2455

/DAVID R LAZARO/Primary Examiner, Art Unit 2455